DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received September 27, 2021 has been entered. Claims 1, 2, and 4-16 have been amended and Claim 3 has been canceled.  The Amendment overcomes the 35 U.S.C. 112(b) rejection set forth in the May 25, Non-Final Rejection.
	Response to Arguments
	The Applicant’s arguments and remarks with respect to the Non-Final Rejection have been fully considered. It is respectfully submitted that the arguments are not persuasive and the rejections are maintained herein.
	Regarding Claim 1, the Applicant contends that NISHINAKA does not disclose applying ultrasounds to an interface along a line wherein the interface and the line each comprises at least a part of a coating. Remarks at 5. 
	This argument is not persuasive because NISHINAKA discloses welding a tab to a multilayer structure including metal layers 14 and polymer layer 13 as shown by Fig. 9. The tab is accordingly necessarily welded to these layers and accordingly meets the limitations applying ultrasounds to an interface along a line wherein the interface and the line each comprises at least a part of a coating where here the coating includes metal layers 14 and resin layer 13. In addition, tab 42 is welded to coated portion of the current collector (para. 99). The rejection is accordingly maintained.

	This argument is not persuasive because both HYANG and KOHLBURGER disclose ultrasonic welding systems comprising a sonotrode and accordingly comprise a controller adapted to control an ultrasonic welder to apply ultrasounds. In addition, the sonotrode is adapted to apply the ultrasounds to a target and thus is fully capable of functioning as claimed to apply ultrasounds to an interface as claimed and is thus configured as claimed. The rejection is accordingly maintained.
	Regarding Claim 6, the Applicant contends that LEE does not remedy the deficiencies of NISHINAKA and accordingly the rejection must be withdrawn. As asserted above, NISHINAKA is not deficient with respect to Claim 1 as alleged by the Applicant and accordingly this argument is not persuasive. The rejection is accordingly maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-8, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2013/0022865 to Nishinaka et al.

	Regarding Claim 1, US2013/0022865 to Nishinaka et al. (“NISHINAKA”) discloses a method of manufacturing a current collector for a battery or a supercapacitor, the manufacturing method comprising a phase of connecting (para. 73 discloses “[a] tab electrode 41 for outputting electric current to the exterior is electrically connected to the current collector exposed part 11a) a metal element and a metal strip 5coated with a coating (Fig. 5 illustrates current collector 11 which is a metal strip coated with a coating as claimed), the coating being made of a coating material (Fig. 5 illustrates collector 11 coated with a coating material), the coating material being distinct from the strip material (as shown by Fig. 5), the connecting phase comprising: - a step of superimposing the strip and the metal element at an interface (as shown by Fig. 6), and - a step of applying ultrasounds (para. 100 discloses “ultrasonic welding which does not add heat is preferably used to weld the tab electrode 41”) with a sonotrode of an ultrasonic welder to the 10interface along a line for welding the superimposing surface (as shown by Fig. 5 and 6 for example, also see para. 97 stating the welding is in a width direction Y in reference to Fig. 9 and Fig. 10), wherein the interface comprises at least a part of the coating and wherein the line along which the ultrasounds are applied by the sonotrode to the interface comprises at least a part of the coating (para. 99, the tab 42 
	Regarding Claim 2, NISHINAKA is relied upon as above and further discloses the method of manufacturing according to claim 1, wherein during the application step, a welding between a non-metallic material and the strip is achieved in at least a part of the interface (para. 100 states in part “[w]hen the tab electrode 41 is welded to the positive electrode current collector 11 sandwiching the resin layer 13, however, laser welding, resistance welding, spot welding, and other means of bonding by adding heat have a risk of melting the resin layer 13. Therefore, ultrasonic welding which does not add heat is preferably used to weld the tab electrode 41.” where here the positive collector 11 includes resin layer 13 and is welded to electrode tab thus a metal and non-metallic material are welded in at least part of the superimposing surface; para. 99 discloses the interface includes for the tab 42 the coated region of the collector including non-metallic active material binder and collector strip).
	Regarding Claim 4, NISHINAKA is relied upon as above and further discloses the method of manufacturing according to claim 1, wherein the coating material comprises a polymeric binder material (para. 98-99, resin layer 13 constitutes a polymeric binder material; in addition the electrode layers such as positive electrode active material layer 12 comprises polymer binder in addition to active material and electrically conductive particles).  
	Regarding Claim 5, NISHINAKA is relied upon as above and further discloses the method of manufacturing according to claim 1, wherein the coating material 25comprises particles dispersed in at least a binder (para. 65-73 discloses the positive 
	Regarding Claim 7, NISHINAKA is relied upon as above and further discloses the 30 method of manufacturing according to claim 1, wherein the strip (18) has a thickness, the thickness of the strip being between 4 to 20 microns (para. 49) which substantially overlaps and anticipates the claimed range of 5 microns to 20 microns with sufficient specificity.  
	Regarding Claim 8, NISHINAKA is relied upon as above and further discloses the method of manufacturing according to claim 1, wherein the coating has a thickness between 20 microns and 2 mm (para. 65), or 5 microns to 70 microns (para. 61), which is within and anticipates the claimed range of 10 nanometers and 100 micrometers. 
	Regarding Claim 11, NISHINAKA is relied upon as above and further discloses the method of manufacturing according to claim 1, wherein the metal element is at 15least one of a metal strip, a coated metal strip or a contact point (as discussed above, also see para. 49 disclosing the current collector may comprise an aluminum foil).  
	Regarding Claim 14, NISHINAKA is relied upon as above and further discloses a  30current collector obtained after implementation of the manufacturing method according to claim 1 (as discussed above with respect to Claim 1 and illustrated by Fig. 9).  
	Regarding Claim 15, NISHINAKA is relied upon as above and further discloses a system comprising a current collector according to claim 14 (battery of Fig. 1-2).  
	Regarding Claim 16.
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/030169A1 to Kohlburger et al. 

	Regarding Claim 12, WO2016/030169A1 to Kohlburger et al (“KOHLBURGER”) discloses a splicing bench comprising a device (abstract, ultrasonic welding system 10) that is fully capable of being used for the claimed intended use of “connecting a metal element and a metal strip coated with a coating, the coated metal strip being intended to form a current collector, the coating being made of a coating material, the coating material being distinct from the strip 20material”, the device comprising: - a support member on which the coated strip and the metal element are superimposed on an overlapping surface (such as Figure 1 welding nest 2 which is a support surface as claimed), and an ultrasonic welder comprising a sonotrode designed to apply ultrasound to weld the superimposing surface along a line and configured to apply ultrasounds to a weld interface (sonotrode 1 of Fig. 1 which necessarily is configured to apply ultrasounds to a weld interface as this is the inherent function of a sonotrode for ultrasonic welding).   
	KOHLBURGER further discloses a controller adapted to control the ultrasonic welder (any ultrasonic welder requires a controller to apply the ultrasonic waves to the welding surface) and is fully capable of applying ultrasounds to the interface along a line comprising at least part of the coating as claimed and is thus configured as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over NISHINAKA.

	Regarding Claim 6, NISHINAKA is relied upon as above and does not disclose the method of manufacturing according to claim 1, wherein during the welding step, the ultrasound applied has a frequency of between 40 kiloHertz and 100 kiloHertz.  
	However, NISHINAKA inherently discloses that the welding step applies the ultrasound at a frequency which is required to achieve ultrasonic welding.
	At the time of filing one of ordinary skill in the art would have found it obvious to have selected a frequency within the claimed range for the ultrasonic welding step. The motivation for doing so would have been to use a workable range of ultrasound frequency sufficient to achieve the desired ultrasonic welding taught by NISHINAKA.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0225275 to Hwang et al.

	Regarding Claim 12, US2017/0225275 to Hwang (“HWANG”) discloses a splicing bench comprising a device (abstract and Fig. 1, welding system, see also para. 28) that is fully capable of being used for the claimed intended use of “connecting a metal element and a metal strip coated with a coating, the coated metal strip being intended to form a current collector, the coating being made of a coating material, the coating material being distinct from the strip 20material”, the device comprising: - a support member on which the coated strip and the metal element are superimposed on an interface (such as Figure 1 para. 35 discloses an anvil 138 supports the work pieces), and an ultrasonic welder comprising a sonotrode configured to apply ultrasounds (Fig. 1, horn 136 is a sonotrode and is configured to apply ultrasounds as is any ultrasonic welding sonotrode) to a weld interface (as is any ultrasound welder which must apply ultrasound to the welding interace) designed to apply ultrasound to weld the superimposing surface along a line (sonotrode of Fig. 1, para. 33 discloses the horn 136 applies the ultrasonic vibration to the work piece to perform welding and is fully capable of functioning as claimed).  

	Regarding Claim 13, HWANG is relied upon as above with respect to the splicing bench according to claim 12 and further discloses the bench further comprising a sensor (Fig. 1, para. 36, sensor unit 120) for detecting in real time variations in nature, appearance and structure, and, in particular, the presence or absence of a coating, in the area located under the sonotrode (para. 11 discloses sensor unit 120 includes a welding quality measuring unit which obtains welder output energy, obtains sensor transmission energy by using the sensor transmission information, calculates welding absorbing energy, and determines whether a welding defect occurs by using the welding absorbing energy).  The sensor unit of HWANG is fully capable as claimed and comprises all of the structure claimed with respect to the claimed sensor.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over NISHINAKA in view of US2016/0211500 to Lee et al.

	Regarding Claim 9, NISHINAKA is relied upon as above with respect to the method of manufacturing according to claim 1.
	NISHINAKA further discloses the strip has a succession 5of coated and uncoated areas (Fig. 5 uncoated areas such as 11a and coated areas such as 12) forming a pattern along an axis (the areas form a pattern), the interface thus having a succession of coated and uncoated areas (Fig. 5 uncoated areas 11a and coated areas 12) and the 
	NISHINAKA is silent with respect to the set of parameters being different when the application step relates to a coated zone and when the application step relates to an uncoated zone.  
	US2016/0211500 to Lee et al. (“LEE”) teaches welding of a tab to a coated and uncoated region of a current collector, an “application step” similarly to that claimed, wherein the application step is characterized by a set of parameters, the set of parameters being different when the application step relates to a coated zone and when the application step relates to an uncoated zone. Here, LEE removes a coating area in a coated zone prior to welding and thus the application step and the set of parameters is different when related to a coated zone than an uncoated zone. 
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified NISHINAKA to comprise a step of removal of coating area by laser or ultrasonic waves in regions that it would be beneficial to remove prior to welding of the current collector as taught by LEE. The motivation for doing so would be to facilitate welding as taught by LEE. This would have resulted in the claimed invention including the application step being characterized by a set of parameters, the set of parameters being different when the application step relates to a coated zone and when the application step relates to an uncoated zone.
	Regarding Clam 10, LEE and NISHINAKA are relied upon as above and modifying NISHINAKA in view of LEE would have resulted in the claimed method of manufacturing according to claim 9, wherein the method further comprises a step of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729


/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729